t c memo united_states tax_court bausch lomb incorporated and consolidated subsidiaries commissioner of internal revenue respondent petitioner v docket no filed date roger j jones kim marie k boylan andrew r roberson and sarah s sandusky for petitioner daniel a rosen for respondent memorandum opinion kroupa judge this partner-level matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent issued a deficiency_notice determining a dollar_figure deficiency in petitioner’s federal_income_tax for a dollar_figure deficiency for and a dollar_figure deficiency for the deficiency_notice respondent also determined accuracy-related_penalties under section of dollar_figure for dollar_figure for and dollar_figure for the deficiencies and penalties flow from determinations in a notice of final_partnership_administrative_adjustment for tax years and the fpaa issued to wilmington partners lp wilmington the parties agree that the deficiency_notice adjusts only partnership items or affected items related to wilmington and that the partnership-level proceeding contesting the determinations in the fpaa wilmington partnership proceeding has not concluded petitioner argues however that the deficiency_notice is valid because the fpaa adjusts only partnership items and no fpaa was issued for the sole issue for decision is whether the deficiency_notice is invalid because it determines deficiencies and penalties that flow from the fpaa and the ongoing wilmington partnership proceeding has not been resolved we hold that the deficiency_notice is invalid and we do not have jurisdiction to redetermine the deficiency we shall therefore grant respondent’s motion 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2wilmington undertook restructuring transactions in that caused it to treat itself as terminated under sec_708 on date accordingly wilmington treated itself as having two separate tax years and filed two partnership returns for background the facts we recite are uncontested facts admitted in the petition respondent’s motion petitioner’s objection to respondent’s motion and the supporting memorandum or the exhibits attached to these documents petitioner is a corporation with its principal_place_of_business in rochester new york it is the common parent of an affiliated_group that filed a consolidated_return of income for a member of this group petitioner’s wholly owned subsidiary b l international holdings corp blihc was the majority partner of wilmington until the deficiencies determined in the deficiency_notice resulted from respondent’s disallowance of carryforward losses related to blihc’s sale of its interest in wilmington and correlative adjustments to credits and alternative_minimum_tax petitioner timely filed a petition to redetermine the adjustments in this deficiency_notice respondent filed a motion to dismiss for lack of jurisdiction and it is this motion that we address the adjustments in the deficiency_notice stem from a financing_transaction that respondent challenges in disallowing the carryforward losses respondent determined in the fpaa that blihc inflated its basis in wilmington as a result of the financing_transaction we now turn to that transaction petitioner engaged in a financing_arrangement in that created an influx of capital priced like debt to maintain petitioner’s favorable credit rating the financing_transaction involved blihc four banks wilmington and an unrelated partnership bobcat bobcat contributed approximately dollar_figure million in loan proceeds for its interest in the partnership blihc contributed a note the reset note and dollar_figure to wilmington in exchange for a partnership_interest blihc claimed a dollar_figure million basis the note’s face value in the reset note several entities controlled by petitioner also contributed operating businesses and cash in exchange for partnership interests in wilmington wilmington continued to hold operational businesses in when blihc sold a portion of its wilmington interest to an unrelated party for dollar_figure petitioner claimed a dollar_figure capital_loss related to the sale dollar_figure million capital_loss on its consolidated_return petitioner computed this loss using blihc’s basis in its sold wilmington interest that was attributable in part to blihc’s dollar_figure million claimed basis in the reset note petitioner also claimed capital_loss carryovers as a result of this sale in taxable years and respondent issued the fpaa to wilmington in response to petitioner’s claimed dollar_figure million capital_loss respondent made several determinations in the fpaa including a determination that the reset note had a zero basis at the time it was contributed to wilmington wilmington’s tax_matters_partner tmp filed a petition in the wilmington partnership proceeding at docket no which is currently pending respondent issued a deficiency_notice to petitioner for the taxable years separate from the deficiency_notice at issue in this case the determinations in both deficiency notices arise from respondent’s determination in the fpaa that blihc had a zero basis in the reset note rather than the dollar_figure million basis claimed petitioner filed a petition for redetermination of the deficiencies on the ground that respondent improperly adjusted the basis of the reset note in and we granted respondent’s motion to dismiss for lack of jurisdiction in an unpublished order at docket no bausch lomb i on date we concluded that the deficiency_notice was invalid because the determinations in that deficiency_notice all resulted from the determination in the fpaa that the reset note had a zero basis and the wilmington partnership proceeding had not concluded petitioner appealed our order dismissing bausch lomb i to the united_states court_of_appeals for the second circuit and the appeal is pending the issue presented in bausch lomb i is identical to the issue before us now we shall therefore grant respondent’s motion for the same reasons as further discussed discussion we must decide whether a deficiency_notice is valid if it determines deficiencies and penalties that flow from a previously issued fpaa and the partnership-level case contesting the fpaa’s determinations has not been resolved we hold that the deficiency_notice is invalid we begin with our jurisdiction this court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent provided by statute sec_7442 114_tc_519 our jurisdiction to redetermine a deficiency in tax depends on a valid deficiency_notice and a timely filed petition gaf corp subs v commissioner supra pincite a taxpayer may generally file a petition for redetermination of a deficiency with this court after receiving a deficiency_notice sec_6213 special rules apply however for certain partnerships and their partners partnerships do not pay federal_income_tax but they are required to file annual information returns reporting the partners’ distributive shares of income deductions and other tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns see secs congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra to provide consistent treatment of partnership items among partners in the same partnership and to ease the substantial administrative burden that resulted from duplicative audits and litigation see petaluma fx partners llc v commissioner t c __ __ slip op pincite the parties acknowledge that the tefra rules apply because the deficiencies arise from blihc’s status as a partner in wilmington a tefra partnership under sec_6231 accordingly we must analyze the jurisdictional issue presented under the specific tefra statutes and the related caselaw under the tefra rules partnership items are determined in partnership-level proceedings while nonpartnership_items are determined at the individual partner level sec_6221 97_tc_575 a partnership_item is any item required to be taken into account for the partnership’s taxable_year to the extent regulations specify it is an item more appropriately determined at the partnership level rather than the partner level sec_6231 partnership-level determinations also impact certain items of individual partners these are referred to as affected items and their resolution depends on partnership-level determinations sec_6231 87_tc_783 deficiency procedures apply to affected items that require partner-level determinations sec a a i this court does not have jurisdiction however to consider partnership items in a partner-level proceeding resulting from the issuance of a deficiency_notice 95_tc_560 further no assessment of a deficiency attributable to any partnership_item may be made until the partnership-level proceeding is completed sec_6225 see gaf corp subs v commissioner supra pincite accordingly a deficiency_notice adjusting affected items is generally invalid if it is issued before the conclusion of the partnership proceeding and we have no jurisdiction see gaf corp subs v commissioner supra pincite soward v commissioner tcmemo_2006_262 we now determine whether we have jurisdiction over the deficiency_notice petitioner acknowledges that the wilmington partnership proceeding is pending and that the deficiency_notice contains adjustments to partnership items and affected items related to blihc’s basis in the reset note petitioner argues however that blihc’s basis in the reset note was a partnership_item only in the year of contribution and therefore respondent adjusted the basis in the wrong years ie and petitioner further argues that the deficiency_notice is valid and we have jurisdiction because no fpaa was issued for the year of contribution petitioner attempts to make a back-door argument that the court in determining the validity of the deficiency_notice is required at the partner level to answer the substantive question of whether respondent adjusted blihc’s basis in the reset note in the wrong year or years we disagree respondent determined in the fpaa that the reset note had a zero basis at the time blihc contributed it to wilmington each of the adjustments in the deficiency_notice flows from this determination in the fpaa a partner’s basis in contributed_property is a partnership_item when the partnership needs to make a determination with respect to the partner’s basis for purposes of its books_and_records or for purposes of furnishing information to a partner 129_tc_30 see sec_301_6231_a_3_-1 c proced admin regs the critical element is that the partnership needs to make a determination with respect to the partner’s basis for the purposes stated and the partnership’s failure to actually make a determination does not prevent an item from being a partnership_item see sec_301_6231_a_3_-1 proced admin regs petitioner provides no authority for the argument that a partner’s basis in contributed_property is a partnership_item only in the year of contribution and we find none partnership items are defined to include a partner’s basis in contributed_property when a partnership must account for the partnership’s basis in the contributed_property for purposes of its books_and_records or for purposes of furnishing information to a partner sec_301_6231_a_3_-1 proced admin regs see also nussdorf v commissioner supra pincite accordingly the necessary facts are available only at the partnership level to determine whether the partnership was required to make a determination with respect to blihc’s basis in the reset note for these purposes 3a partnership determines its basis in contributed_property by making a preliminary determination of the partner’s basis in the property at contribution and then adjusting its basis in the property where subsequent events require petitioner’s argument that we must address at the partner level whether respondent adjusted blihc’s basis in the reset note in the wrong years is misplaced petitioner cites several cases where this court determined that we had jurisdiction to redetermine deficiencies attributable to affected items to support its argument see 127_tc_75 110_tc_172 102_tc_550 94_tc_853 gustin v commissioner tcmemo_2002_64 these cases are inapposite as no fpaas were issued in these cases and no partnership-level proceedings were pending here the related wilmington partnership proceeding is ongoing and there wilmington’s tmp is making the argument that the commissioner adjusted blihc’s basis in the reset note in the wrong years further the cases petitioner cites involved arguments by taxpayers that we lacked jurisdiction in deficiency proceedings because the deficiencies were attributable to partnership items rather than affected items the court determined in each case that the deficiencies were attributable to affected items but in doing so determined that the deficiencies were not attributable to partnership items these cases do not stand for the proposition that a partner may make a substantive argument at the partner level contesting the adjustment of a partnership_item in an fpaa we decide at the partnership level substantive arguments challenging whether items related to contributions or distributions are actually partnership items see dakotah hills offices ltd pship v commissioner tcmemo_1996_35 petitioner’s substantive argument that blihc’s basis in the reset note was adjusted in an improper year does not provide jurisdiction where none exists to determine a partnership_item in a partner-level case this court may exercise jurisdiction only to the extent expressly provided by statute and it may not enlarge upon that statutory jurisdiction see sec_7442 66_tc_61 see also rule further the remaining determinations in the deficiency_notice depend on the resolution of blihc’s basis in the reset note these determinations are affected items that cannot be litigated now but must wait until the wilmington partnership proceeding is finalized see 114_tc_519 n c f energy partners v commissio89_tc_741 we conclude that respondent improperly issued the deficiency_notice determining petitioner’s deficiencies and penalties related to blihc’s basis in the reset note before the decision of this court has become final in the ongoing wilmington partnership proceeding see gaf corp subs v commissioner supra pincite maxwell v commissioner t c pincite accordingly we hold that the deficiency_notice is invalid and there is no jurisdictional basis upon which the court may consider the adjustments in this case to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
